DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 5/31/2022.

Response to Arguments
Claims 1 – 8 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 8 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 8 have been fully considered and are moot in view of new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gafford et al. (‘Gafford’ herein after) (US 2018/0165255 A1) further in view of Wolf et al. (‘Wolf’ herein after) (US 2011/0047150 A1).

With respect to claim 1, 7, 8,
Gafford teaches an information processing apparatus comprising: a processor configured to: control display of first information disposed on a screen, and control display of second information illustrating an attribute of the first information (figure 15, paragraph 39 and 41 teaches various options of annotating including highlighting in color, typing, handwriting, figure 17 depicts the second information illustrating attributes of the first information annotated); extract a plurality of sticky notes and output the piece of structured information to a hardware storage (figure 17, 18 depict outputting various pieces of information matching the second information related to the first information annotation, paragraph 42 explains the same, Gafford).
Gafford does not explicitly teach forming the structure and notes matching a structure in the second information from the first information as claimed.
Wolf, however teaches forming the structure in paragraphs 21 the various data types are stored and are structures that are searchable, figures 1 and 7A-C teach the database that stores the structured data and how the search on the structured data is conducted and presented. In paragraph 29 and 34, Wolf teaches the searchability of the data and metadata and paragraph 39 – 41 explain/depict the search of the structured data that is stored. Wolf teaches notes matching a structure in the second information from the first information in figure 7b for the matching of structured data or second information that is related to the first information in paragraphs 39 – 41, Wolf  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gafford to include the teachings of Wolf because both of the references are in the same field of study, annotating and managing data for better retrieval of data. Furthermore, Wolf teaches in paragraph 19 how the storage of the information in a structured format helps in proving solutions and how a solution can be intelligently selected to quickly fix the problem based on the annotations and structured data presented.

With respect to claim 2,
Gafford as modified teaches the information processing apparatus according to claim 1 wherein the hardware storage stores a plurality of pieces of structured information in such a manner that the plurality of pieces of structured information are searchable (figures 1 and 7A-C teach the database that stores the structured data and how the search on the structured data is conducted and presented. In paragraph 29 and 34, Wolf teaches the searchability of the data and metadata, Wolf), and wherein the processor is configured to search information stored in the hardware storage, by using a structure in information (figures 1 and 7A-C teach the database that stores the structured data and how the search on the structured data is conducted and presented and paragraph 39 – 41 explain/depict the search of the structured data that is stored, Wolf).

With respect to claim 3,
Gafford as modified teaches the information processing apparatus according to claim 2,  wherein, when a user creates the first information, the processor is configured to search the hardware storage for information having a structure including a character in the first information and the attribute of the first information, and wherein the processor is configured to display the information obtained through the search, near the first information created by the user (figures 7A-7C, 8 and paragraphs 34, 39 – 41 teach various ways of searching the stored structured data and using it to help fix the problematic symptoms, Wolf).

With respect to claim 4,
Gafford as modified teaches the information processing apparatus according to claim 1, wherein attributes of the second information include a display form attribute of the second information and a content attribute indicating content written in the second information, wherein, when a display form attribute of the first information matches the display form attribute of the second information, the content written in the first information is regarded as having the content attribute of the second information, and wherein the processor is configured to output the content attribute of the first information as an item, and outputs the content written in the first information, as content corresponding to the item (figures 17, 18, 20 – 23 depict various first information and second information attributes, annotations made in color, underline, text along with the content written in the item itself, Gafford and paragraphs 39 – 41, 54 – 55, 76, Wolf).

With respect to claim 5,
Gafford as modified teaches the information processing apparatus according to claim 4, wherein, when first information corresponding to a component in the structure in the second information is not present, the processor is configured to output the content attribute of the corresponding second information as an item, and outputs the content corresponding to the item, as a blank (figure 11, paragraph 100 – 107, Wolf, paragraph 42, Gafford).

With respect to claim 6,
Gafford as modified teaches the information processing apparatus according to claim 4, wherein when a part, which has been blank, of the content of the item stored in the hardware storage is filled in, the processor is configured to newly display the first information including the written content on the screen (figure 38, paragraph 42, Gafford, and figure 11, paragraph 100 – 107, Wolf).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160292620 A1 teaches drag and drop information notes/tasks and assigning them according to related information/attributes.
US 20170272806 A1 teaches tagging and annotating digital content and communicating with other users using the same. 
US 20050182773 A1 teaches managing asynchronously shared activity data objects and journal data items.
US 20090287504 A1 teaches adding sticky notes to a certain imaging study or record, and/or marking and/or tagging a structure and/or an element in an imaging study.
US 20160092416 A1 teaches a content authoring productivity tool.
US 20060053365 A1 teaches customized annotated books.
US 20080052126 A1 teaches generating information for supporting input of a new report by using existing reports already stored in the diagnosis information, obtains and extracts necessary information from the input support information, and provides the extracted information in the form of a template display to the report input device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/23/2022






	/MARK D FEATHERSTONE/               Supervisory Patent Examiner, Art Unit 2166